Title: To Benjamin Franklin from Williams, Moore & Co., 9 October 1782
From: Williams, Moore & Co.
To: Franklin, Benjamin


Monsieur
L’orient le 9. 8bre. 1782.
Le Corsaire ameriquain Le Ciceron, Capitaine hill a nôtre consignation, est arrivé ce matin en ce port avec deux prises venant de la Jamaique; Sur une desquelles ce Sont trouvés Le lieutenant en pied & 29 hommes de L’Equipage du Vau. du Roy Le Romely, qui avoient été Sauvés par Cette prise Lorsque le Général Gaÿes qui le Commandoit, avoit Jugé a propos dy mettre Le feu, quoiquil ne nous paroit pas Juste que cet officier et les hommes de l’equipage sauvés du dit Vaisseau, Soyent regardés Comme prisonniers, nous n’avons pas ausé prendre Sur nous de leur donner leur Liberté Sans auparavant avoir reçu vos ordres a ce Sujet.
Nous avons Lhonneur dêtre avec Respect Monsieur Vos très humbles & très obeissants serviteurs
Williams Moore & Co
  
Notation: Williams Moore 9. Octr. 1782.
